Exhibit 10.3

 

GLOBAL EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT

 

BIO-TECHNE CORPORATION

2020 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is made effective as of [●], by and between Bio-Techne
Corporation, a Minnesota corporation (the “Company”), and [●] (“Participant”).

 

W I T N E S E T H:

 

WHEREAS, Participant on the date hereof is a key employee or officer of the
Company or one of its Subsidiaries; and

 

WHEREAS, the Company wishes to grant a nonqualified stock option to Participant
to purchase shares of the Company's Common Stock pursuant to the Bio-Techne
Corporation 2020 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, the Administrator of the Plan has authorized the grant of a
nonqualified stock option to Participant and has determined that, as of the
effective date of this Agreement, the fair market value of the Company's Common
Stock is $[●] per share.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows;

 

1.     Grant of Option. The Company hereby grants to Participant on the date set
forth above (the “Date of Grant”), the right and option (the “Option”) to
purchase all or portions of an aggregate of [●] ([●]) shares of Common Stock
(the “Shares”) at a per Share price of $[●] on the terms and conditions set
forth herein and subject to adjustment pursuant to Section 15 of the Plan. This
Option is a nonqualified stock option and will not be treated as an incentive
stock option, as defined under Section 422, or any successor provision, of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder. For purposes of this Agreement, to the extent Participant is not
employed by the Company, the “Employer” means the Subsidiary that employs
Participant.

 

2.     Duration and Exercisability.

 

(a)     General. The term during which this Option may be exercised shall
terminate on [●], except as otherwise provided in Sections 2(b) through 2(e)
below. This Option shall become exercisable on the following dates (the “Vesting
Dates”), provided that Participant remains employed by the Company or a
Subsidiary on the applicable Vesting Date as set forth in Sections 2(b) through
2(e) of this Agreement:

 

Date Shares Vesting     [●] [●] [●] [●] [●] [●] [●] [●]

     

 

--------------------------------------------------------------------------------

 

 

If and to the extent provided in an employment, change of control, severance or
similar agreement executed by Participant and the Company or the Employer, or by
a determination by the Administrator, in each case pursuant and subject to
Section 15 of the Plan, this Option may become fully-vested and exercisable in
connection with a Change of Control as defined in Section 1(f) of the Plan.

 

Once the Option becomes vested and exercisable with respect to any of the Shares
specified in Section 1, Participant may continue to exercise the vested portion
of this Option under the terms and conditions of this Agreement until the
termination of the Option as provided herein. If Participant does not purchase
upon an exercise of this Option the full number of Shares which Participant is
then entitled to purchase, Participant may purchase upon any subsequent exercise
prior to this Option's termination such previously unpurchased Shares in
addition to those Participant is otherwise entitled to purchase.

 

(b)     Termination of Employment (other than Disability, Death, or Retirement).
Unless otherwise agreed to in writing by Participant and the Company, if
Participant ceases to be an employee of the Company or any Subsidiary during the
term of this Option for any reason other than disability, death, or Retirement
(as defined in Section 2(e) of this Agreement), this Option, whether vested or
unvested, shall completely terminate on the earlier of: (i) the close of
business on the three-month anniversary date of the Termination Date; and (ii)
the expiration date of this Option stated in Section 2(a) above. In such period
following the Termination Date, this Option shall be exercisable only to the
extent the Option was exercisable on the Vesting Date immediately preceding such
Termination Date, but had not previously been exercised. To the extent this
Option was not exercisable upon such Termination Date, all rights of Participant
under this Option shall be forfeited. If Participant does not exercise the
Option within the time specified in this Section 2(b), all rights of Participant
under this Option shall be forfeited.

 

(c)     Disability. If Participant's employment terminates due to disability (as
defined in Code Section 22(e), or any successor provision, if Participant is
employed in the United States), this Option, whether vested or unvested, shall
terminate on the earlier of: (i) the close of business on the one year
anniversary of the date of such termination of employment due to disability; and
(ii) the expiration date of this Option stated in Section 2(a) above. In such
period following the termination of Participant's employment due to disability,
this Option shall be exercisable only to the extent the Option was exercisable
on the Vesting Date immediately preceding such termination of employment due to
disability, but had not previously been exercised. To the extent this Option was
not exercisable upon such termination of employment due to disability, all
rights of Participant under this Option shall be forfeited. If Participant does
not exercise the Option within the time specified in this Section 2(c), all
rights of Participant under this Option shall be forfeited. For purposes of this
Agreement, if Participant is employed outside of the United States, “disability”
shall have the same meaning as defined under any long term disability plan
maintained by the Employer or, in the absence of such arrangement, as determined
by the Committee in its sole discretion.

 

- 2 -

--------------------------------------------------------------------------------

 

 

(d)     Death. In the event of Participant's death, this Option, whether vested
or unvested, shall terminate on the earlier of: (i) the close of business on the
one year anniversary of the date of Participant's death; and (ii) the expiration
date of this Option stated in Section 2(a) above. In such period following
Participant's death, this Option may be exercised by the person or persons to
whom Participant's rights under this Option shall have passed by Participant's
will or by the laws of descent and distribution only to the extent the Option
was exercisable on the Vesting Date immediately preceding the date of
Participant's death, but had not previously been exercised. To the extent this
Option was not exercisable on the date of Participant’s death, all rights of
Participant under this Option shall be forfeited. If such person or persons fail
to exercise this Option within the time specified in this Section 2(d), all
rights under this Option shall be forfeited.

 

(e)     Retirement. If Participant’s employment with the Company or any
Subsidiary terminates because of Retirement, this Option, whether vested or
unvested, shall terminate on the expiration date of this Option stated in
Section 2(a) above. In such period following the termination of Participant's
employment because of Retirement, if this Option was granted at least six months
prior to the date of Participant’s Retirement and is scheduled to vest pro rata
during a period of at least three years and six months following the Date of
Grant, then this Option shall continue to vest pursuant to Section 2(a) as if
Participant continued to be employed by the Company or a Subsidiary. If,
however, this Option was not granted at least six months prior to the date of
Participant’s Retirement or is scheduled to vest in less than three years and
six months following the Date of Grant, then to the extent this Option was not
exercisable on the date of Participant’s Retirement, all rights of Participant
under this Option shall be forfeited. If Participant does not exercise the
Option within the time specified in this Section 2(e), all rights of Participant
under this Option shall be forfeited. Solely for purposes of this Section 2(e),
“Retirement” means termination of employment for any reason other than cause on
or after attaining age 55 and completing at least five (5) years of continuous
service with the Company or any Subsidiary; provided, however, that Participant
shall be credited with continuous service only for periods during which
Participant is regularly scheduled to work 20 or more hours per week. For
purposes of this Option, “cause” shall have the same meaning as reflected in any
written employment agreement addressing Participant's employment or, in the
absence of any written employment agreement, the following: (i) habitual neglect
of, or the willful or material failure to perform the duties of employment
hereunder, as determined in good faith by the Company; (ii) embezzlement or any
act of fraud; (iii) commission of acts that can be charged as a felony during
employment; (iv) dishonesty in dealing between Participant and Company or
between Participant and other employees of the Company; (v) use or misuse of any
controlled substance, illegal or narcotic drug without a prescription; or use of
alcohol in a manner, regardless of time or place, which either adversely affects
Participant’s job performance or otherwise could reflect negatively on the
public image of the Company; (vi) habitual absenteeism; or (vii) willfully
acting in a manner materially adverse to the best interests of the Company. 

 

- 3 -

--------------------------------------------------------------------------------

 

 

(f)     EU Age Discrimination Rules. If Participant is a local national of and
employed in a country that is a member of the European Union, the grant of this
Option and the terms and conditions governing this Option are intended to comply
with the age discrimination provisions of the EU Equal Treatment Framework
Directive, as implemented into local law (the “Age Discrimination Rules”). To
the extent that a court or tribunal of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, in whole or in
part, under the Age Discrimination Rules, the Company, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to make it valid and enforceable to the full extent
permitted under local law.

 

(g)     Termination Date. For purposes of this Agreement, if Participant is
employed in, the United States, "Termination Date" means the effective date of
termination of Participant's employment. If Participant is employed outside of
the United States, "Termination Date" means the earliest of (i) the date on
which notice of termination is provided to Participant, (ii) the last day of
Participant's active service with the Employer or (iii) the last day on which
Participant is an employee of the Employer, as determined in each case without
including any required advanced notice period and irrespective of the status of
the termination under local labor or employment laws.

 

3.     Manner of Exercise.

 

(a)     General. The Option may be exercised only by Participant (or other
proper party in the event of death or incapacity), subject to the conditions of
the Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering within the option period written notice of
exercise to the Company at its principal office. The notice shall state the
number of Shares as to which this Option is being exercised and shall be
accompanied by payment in full of the option price for all Shares designated in
the notice. The exercise of the Option shall be deemed effective upon receipt of
such notice by the Company and upon payment that complies with the terms of the
Plan and this Agreement. The Option may be exercised with respect to any number
or all of the Shares as to which it can then be exercised and, if partially
exercised, may be so exercised as to the unexercised shares any number of times
during the option period as provided herein.

 

(b)     Form of Payment. Subject to approval by the Administrator, payment of
this Option price by Participant may be (i) in cash, or with a personal check or
certified check, (ii) by the transfer from Participant to the Company of
previously acquired Shares, (iii) through the withholding of Shares from the
number of Shares otherwise issuable upon the exercise of this Option (e.g., a
net share settlement), (iv) through broker-assisted cashless exercise if such
exercise complies with applicable securities laws and any insider trading policy
of the Company, (v) such other form of payment as may be authorized by the
Administrator, or (vi) by a combination thereof. In the event Participant elects
to pay the exercise price in whole or in part with previously acquired Shares or
through a net share settlement, the Fair Market Value of the Shares delivered or
withheld shall equal the total exercise price for the Shares being purchased in
such manner. For purposes of this Agreement, "previously acquired Shares" shall
include Shares that are already owned by Participant at the time of exercise.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(c)     Issuance of Shares. As soon as practicable after the effective exercise
of all or any part of the Option, Participant shall be recorded on the stock
transfer books of the Company as the owner of the Shares purchased, less any
Shares withheld for payment of taxes as provided in Section 4(d) below, and the
Company shall deliver to Participant one or more duly issued stock certificates
or cause book entries to be made evidencing such ownership. All requisite
original issue or transfer documentary stamp taxes shall be paid by the Company.
Until the issuance of such Shares, Participant shall not be entitled to vote the
Shares represented by the Option, shall not be entitled to receive dividends or
distributions attributable to such Shares, and shall not have any other rights
as a shareholder with respect to such Shares. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such Shares are issued, except as provided in Section 15 of the Plan.

 

(d)     Repatriation and Compliance Obligations. As a condition of the grant of
this Option, Participant agrees to repatriate all payments attributable to this
Option in accordance with local foreign exchange rules and regulations in
Participant's country of residence (and country of employment, if different). In
addition, Participant agrees to take any and all actions, and consents to any
and all actions taken by the Employer, the Company and its Subsidiaries as may
be required to allow the Employer, the Company and its Subsidiaries to comply
with local laws, rules and regulations in Participant's country of residence
(and country of employment, if different). Finally, Participant agrees to take
any and all actions that may be required to comply with Participant's personal
legal and tax obligations under local laws, rules and regulations in
Participant's country of residence (and country of employment, if different).

 

4.     Tax Obligations. Regardless of any action the Company or the Employer
takes with respect to any or all federal, state, local or foreign income tax,
social insurance, payroll tax, payment on account or other tax related-items
(“Tax Related-Items”), Participant acknowledges that the ultimate liability for
all Tax Related-Items associated with this Option is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company, and
the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related-Items in connection with any aspect
of this Option, including, but not limited to, the grant, vesting or exercise of
this Option, the subsequent sale of Shares acquired pursuant to such exercise
and the receipt of any dividends; and (ii) do not commit to structure the terms
of the grant or any aspect of this Option to reduce or eliminate Participant’s
liability for Tax Related-Items. Further, if Participant is subject to tax in
more than one jurisdiction, Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax Related-Items in more than one jurisdiction.

 

Prior to the delivery of Shares upon the exercise of this Option, if
Participant's country of residence (and/or the country of employment, if
different) requires withholding of Tax-Related Items, the Company or the
Employer: (i) shall withhold a sufficient number of whole Shares otherwise
issuable upon the exercise of this Option that have an aggregate Fair Market
Value sufficient to pay the Tax-Related Items required to be withheld (in which
case, the cash equivalent of such withheld Shares shall be used to settle the
withholding obligation); (ii) shall withhold an amount from Participant's
regular salary and/or wages, or from any other amounts payable to Participant;
or (iii) require Participant to make a payment to the Company or the Employer
equal to the amount of Tax-Related Items required to be withheld. Depending on
the applicable method, the Company or the Employer, as applicable, may withhold
or account for Tax-Related Items by considering applicable statutory withholding
rates, but such withholding shall not exceed an amount of withholding based on
the maximum statutory rates in Participant's applicable tax jurisdictions.

 

- 5 -

--------------------------------------------------------------------------------

 

 

In the event the withholding requirements are not satisfied through the
withholding of Shares or through Participant's regular salary and/or wages or
other amounts payable to Participant, no Shares will be issued to Participant
unless and until satisfactory arrangements (as determined by the Committee) have
been made by Participant with respect to the payment of any Tax-Related Items
which the Company determines, in its sole discretion, must be withheld or
collected with respect to this Option. If Participant is subject to taxation in
more than one jurisdiction, Participant acknowledges that the Company and/or the
Employer may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. By accepting the grant of this Option, Participant
expressly consents to the withholding of Shares and/or the withholding of
amounts from Participant's regular salary and/or wages, or other amounts payable
to Participant, as provided for hereunder. All other Tax-Related Items related
to this Option and any Shares acquired pursuant to the exercise of this Option
are Participant's sole responsibility.

 

5.     Nature of Grant. In accepting the grant of this Option, Participant
acknowledges, understands and agrees that:

 

(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;

 

(b)     the grant of this Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options, even if options have been granted in
the past;

 

(c)     all decisions with respect to future options or other grants, if any,
will be at the sole discretion of the Company;

 

(d)     Participant is voluntarily participating in the Plan;

 

(e)     this Option and the Shares subject to this Option, and the income from
and value of same, are not intended to replace any pension rights or
compensation;

 

(f)     this Option and the Shares subject to this Option, and the income from
and value of same, are not part of normal or expected compensation for purposes
of, including but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments;

 

(g)     unless otherwise agreed with the Company in writing, this Option and the
Shares subject to this Option, and the income from and value of same, are not
granted as consideration for, or in connection with, the service Participant may
provide as a director of a Subsidiary;

 

(h)     the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

(i)     if the underlying Shares do not increase in value, this Option will have
no value;

 

- 6 -

--------------------------------------------------------------------------------

 

 

(j)     if Participant exercises this Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the exercise price;

 

(k)     no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from the termination of Participant's
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant's
employment agreement, if any); and

 

(l)     neither the Company nor the Employer shall be liable for any foreign
exchange rate fluctuation between Participant's local currency and the United
States Dollar that may affect the value of this Option or of any amounts due to
Participant pursuant to the exercise of this Option or the subsequent sale of
any Shares acquired upon exercise.

 

6.     Data Privacy. The Company is located at 614 McKinley Place N.E.,
Minneapolis, Minnesota, U.S.A. and grants Options to acquire Shares under the
Plan to employees of the Company and its Subsidiaries, at its sole discretion.
In conjunction with the Company's grant of the Option under the Plan and its
ongoing administration of such awards, the Company is providing the following
information about its data collection, processing and transfer practices. In
accepting the grant of the Option, Participant expressly and explicitly consents
to the personal data activities as described herein.

 

(a)     Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about Participant,
specifically, Participant's name, home address, email address and telephone
number, date of birth, social security or insurance number, passport number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant's favor (“Personal Data”), for the exclusive purpose
of implementing, administering and managing the Plan. Participant's Personal
Data also may be disclosed to certain securities or other regulatory authorities
where the Company’s securities are listed or traded or regulatory filings are
made. The Company's legal basis for the collection, processing and use of
Participant's Personal Data is Participant's consent.

 

(b)     Stock Plan Administration Service Providers. The Company and the
Employer transfer Participant's Personal Data to Morgan Stanley a broker
firm/third party service provider based in the United States of America and
engaged by the Company to assist with the implementation, administration and
management of awards granted under the Plan (the “Stock Plan Administrator”). In
the future, the Company may select a different Stock Plan Administrator and
share Participant's Personal Data with another company that serves in a similar
manner. The Stock Plan Administrator will open an account for Participant to
receive and trade Shares acquired under the Plan. Participant will be asked to
agree to separate terms and data processing practices with the Stock Plan
Administrator, which is a condition of Participant's ability to participate in
the Plan.

 

(c)     International Personal Data Transfers. The Company and the Stock Plan
Administrator are based in the United States of America. You should note that
Participant's country of residence may have enacted data privacy laws that are
different from the United States of America. The Company's legal basis for the
transfer of Participant's Personal Data to the United States of America is
Participant's consent.

 

- 7 -

--------------------------------------------------------------------------------

 

 

(d)     Voluntariness and Consequences of Consent, Denial or Withdrawal.
Participant's participation in the Plan and Participant's grant of consent
hereunder is purely voluntary. Participant may deny or withdraw his or her
consent at any time. If Participant does not consent, or if Participant later
withdraws his or her consent, Participant may be unable to participate in the
Plan. This would not affect Participant's existing employment or salary;
instead, Participant merely may forfeit the opportunities associated with
participation in the Plan.

 

(e)     Personal Data Retention. Participant understands that Participant's
Personal Data will be held only as long as is necessary to implement, administer
and manage the Option and Participant's participation in the Plan. When the
Company no longer needs Participant's Personal Data, the Company will remove it
from its systems. If the Company retains Participant's Personal Data longer, it
would be to satisfy the Company's legal or regulatory obligations and the
Company's legal basis would be for compliance with applicable laws, rules and
regulations.

 

(f)     Personal Data Subject Rights. Participant understands that Participant
may have the right under applicable law to (i) access or copy Participant's
Personal Data that the Company possesses, (ii) rectify incorrect Personal Data
concerning Participant, (iii) delete Participant's Personal Data, (iv) restrict
processing of Participant's Personal Data, or (vi) lodge complaints with the
competent supervisory authorities in Participant's country of residence. To
receive clarification regarding these rights or to exercise these rights,
Participant understands that Participant can contact his or her Employer's human
resources representative.

 

7.     General Provisions.

 

(a)     Employment or Other Relationship. This Agreement shall not confer on
Participant any right with respect to the continuance of employment or any other
relationship with the Employer, the Company or any of its Subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
employment or relationship. Nothing in this Agreement shall be construed as
creating an employment contract for any specified term between Participant, the
Employer and the Company or any Subsidiary.

 

(b)     Securities Law Compliance. The exercise of all or any parts of this
Option shall be effective only at such time as counsel to the Company shall have
determined that the issuance and delivery of Shares pursuant to such exercise
will not violate any state or federal securities or other laws. Notwithstanding
any other provision of the Plan or this Agreement, unless there is an exemption
from any registration, qualification or other legal requirement applicable to
the Shares the Company shall not be required to deliver any Shares issuable upon
exercise of this Option prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. Participant understands that the Company is under no
obligation to register or qualify the shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further,
Participant agrees that the Company shall have unilateral authority to amend the
Agreement without his or her consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.

 

- 8 -

--------------------------------------------------------------------------------

 

 

(c)     Shares Reserved. The Company shall at all times during the term of this
Agreement reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of this Agreement.

 

(d)     Transferability. Participant may transfer any or all of this Option to
any member of Participant's "immediate family" as such term is defined in Rule
16a-1(e) promulgated under the U.S. Securities Exchange Act of 1934, or any
successor provision, or to one or more trusts whose beneficiaries are members of
such Participant's "immediate family" or partnerships in which such family
members are the only partners; provided, however, that Participant cannot
receive any consideration for the transfer and such transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
such Option immediately prior to its transfer. Further, the transferee shall be
subject to all restrictions that generally apply to shareholders of the Company,
including but not limited to restrictions on the pledge, encumbrance, sale,
assignment, transfer, gift, or disposition of any stock acquired through the
exercise of the Option.

 

(e)     2020 Equity Incentive Plan. The Option evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Option and, in the event of any questions as to
the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

 

(f)     Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Shares in compliance with the U.S. Securities Act of 1933, as amended, and that
the underwriter(s) seek to impose restrictions under which Participant may not
sell or contract to sell or grant any option to buy or otherwise dispose of part
or all of this Option or the Shares underlying this Option, Participant hereby
agrees that for a period not to exceed 180 days from the effective date of the
prospectus relating to such offering Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this Option or any of the
underlying Shares without the prior written consent of the underwriter(s) or its
representative(s).

 

(g)     Stock Legend. The Administrator may require that the certificates or
book entries for any Shares purchased by Participant (or Participant’s permitted
successors or assigns) bear an appropriate legend and stop transfer order to
reflect the restrictions of Section 6(b) and Section 6(g) of this Agreement;
provided, however, that failure to so endorse any of such certificates or book
entries shall not render invalid or inapplicable Section 6(b) or Section 6(f).

 

- 9 -

--------------------------------------------------------------------------------

 

 

(h)     Scope of Agreement. This Agreement shall bind and inure to the benefit
of the Company and its successors and assigns and Participant and any successor
or assigns of Participant permitted by Section 2 or Section 6(e) above. This
Option is expressly subject to all terms and conditions contained in the Plan
and in this Agreement, and Participant’s failure to execute this Agreement shall
not relieve Participant from complying with such terms and conditions.

 

(i)     Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least ten (10) years. If the parties cannot agree on
an arbitrator within twenty (20) days, any party may request that the chief
judge of the District Court of Hennepin County, Minnesota, United States of
America, select an arbitrator. Arbitration will be conducted pursuant to the
provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement. Limited civil discovery shall be permitted for the
production of documents and taking of depositions. Unresolved discovery disputes
may be brought to the attention of the arbitrator who may dispose of such
dispute. The arbitrator shall have the authority to award any remedy or relief
that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded. The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota, United States of America.

 

(j)     Delay in Payment for Specified Employee. In the event this Option is
subject to Code Section 409A and the Administrator determines that Participant
is a “specified employee” within the meaning of Code Section 409A, then any
payment due to Participant’s separation from service shall not be paid earlier
than the first day of the seventh month immediately following such separation
from service.

 

(k)     Right to Amend. The Company hereby reserves the right to amend this
Agreement without Participant’s consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A and the regulations, notices
and other guidance of general application issued thereunder.

 

- 10 -

--------------------------------------------------------------------------------

 

 

(l)     Section 280G.   Notwithstanding anything to the contrary contained in
this Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between Participant
and the Company (collectively, the “Payments”) constitute a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this Section
6(l), would be subject to the excise tax imposed by Section 4999 of the Code,
then the Payments shall be payable either (i) in full or (ii) as to such lesser
amount which would result in no portion of such Payments being subject to excise
tax under Section 4999 of the Code; whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, results in Participant’s receipt on an after-tax
basis, of the greatest amount of economic benefits under this Agreement,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.  Unless Participant and the Company otherwise agree in
writing, any determination required under this Section 6(l) shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose reasonable determination shall be conclusive and binding upon Participant
and the Company for all purposes.  For purposes of making the calculations
required by this Section 6(l), the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Sections 280G and 4999
of the Code.  Participant and the Company shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 6(l).

 

(m)     Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Minnesota, United States of America.

 

(n)     Language. Participant acknowledges that he or she is proficient in the
English language, or has consulted with an advisor who is proficient in the
English language, so as to enable Participant to understand the provisions of
this Agreement and the Plan. If Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

 

(o)     Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

(p)     Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

(q)     Addendum. Notwithstanding any provisions of this Agreement to the
contrary, this Option shall be subject to any special terms and conditions for
Participant's country of residence (and country of employment, if different), as
are forth in the applicable Addendum to this Agreement. Further, if Participant
transfers residence and/or employment to another country reflected in an
Addendum to this Agreement, the special terms and conditions for such country
will apply to Participant to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law, rules and regulations or to
facilitate the operation and administration of this Option and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate Participant's transfer). Any applicable Addendum shall
constitute part of this Agreement.

 

- 11 -

--------------------------------------------------------------------------------

 

 

(r)     Imposition of Other Requirements. The Company reserves the right to
impose other requirements on this Option, any payment made pursuant to this
Option, and Participant's participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law, rules and regulations or to
facilitate the operation and administration of this Option and the Plan. Such
requirements may include (but are not limited to) requiring Participant to sign
any agreements or undertakings that may be necessary to accomplish the
foregoing.

 

(s)     Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach, whether
or like or different nature.

 

(t)     Private Offering. The grant of this Options is not intended to be a
public offering of securities in Participant’s country of residence (and country
of employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of this Options (unless otherwise required under local
law). No employee of the Company is permitted to advise Participant on whether
Participant should purchase Shares under the Plan or provide Participant with
any legal, tax or financial advice with respect to the grant of this Options.
Investment in Shares involves a degree of risk. Before deciding to purchase
Shares pursuant to this Options, Participant should carefully consider all risk
factors and tax considerations relevant to the acquisition of Shares under the
Plan or the disposition of them. Further, Participant should carefully review
all of the materials related to this Options and the Plan, and Participant
should consult with Participant’s personal legal, tax and financial advisors for
professional advice in relation to Participant’s personal circumstances.

 

(u)     Exchange Control, Foreign Asset/Account and/or Tax Reporting.
Participant acknowledges that there may be certain exchange control, foreign
asset/account and/or tax reporting requirements which may affect Participant’s
ability to acquire or hold Shares or cash received from participating in the
Plan (including the proceeds from the sale of Shares and the receipt of any
dividends paid on Shares) in a brokerage or bank account outside Participant’s
country. Participant may be required to report such accounts, assets or related
transactions to the tax or other authorities in Participant’s country.
Participant also may be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to Participant’s country
within a certain time after receipt. Participant acknowledges that it is
Participant’s responsibility to comply with such regulations and that
Participant should speak to his or her personal advisor on this matter.

 

(v)     Insider Trading/Market Abuse. Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions, including the United States,
Participant’s country and the designated broker’s country, which may affect
Participant’s ability to accept, acquire, sell or otherwise dispose of Shares,
rights to Shares (e.g., this Option) or rights linked to the value of Shares
under the Plan during such times that Participant is considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
Participant’s country).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Participant acknowledges that it is
Participant’s responsibility to comply with any applicable restrictions and that
Participant should speak to his or her personal advisor on this matter.

 

- 12 -

--------------------------------------------------------------------------------

 

 

(w)     Consent and Agreement With Respect to Plan. Participant (a) acknowledges
that a copy of the Plan and the U.S. prospectus for the Plan has been available
to Participant; (b) represents that he or she has read and is familiar with the
terms and provisions thereof, has had an opportunity to obtain the advice of
counsel of his or her choice prior to executing this Agreement and fully
understands all provisions of this Agreement and the Plan; (c) accepts this
Option subject to all of the terms and provisions thereof; and (d) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.

 

[Signature page follows.]

 

- 13 -

--------------------------------------------------------------------------------

 

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

  BIO-TECHNE CORPORATION              

By                                                            

     Its                                                        

 

 

PARTICIPANT

 

 

 

By: ___________________________________

       Printed Name: [●]

 

 

[Signature Page to Employee Nonqualified Stock Option Agreement]

 

--------------------------------------------------------------------------------

 

 

BIO-TECHNE CORPORATION

 

ADDENDUM TO
GLOBAL EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT

 

BIO-TECHNE CORPORATION
2020 EQUITY INCENTIVE PLAN

 

In addition to the terms of the Plan and the Agreement, the Option is subject to
the following additional terms and conditions as set forth in this addendum (the
“Addendum”). All defined terms as contained in this Addendum shall have the same
meaning as set forth in the Plan and the Agreement. Pursuant to Section 7(q) of
the Agreement, to the extent Participant transfers residence and/or employment
to another country, the additional terms and conditions as set forth in the
Addendum for such country (if any) shall also apply to the Option to the extent
the Company determines, in its sole discretion, that the application of such
addendum is necessary or advisable in order to comply with local laws, rules and
regulations, or to facilitate the operation and administration of the Option and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate the Participant’s transfer).

 

European Union (“EU”) / European Economic Area (“EEA”) / Switzerland / United
Kingdom

 

1.     Data Privacy. If Participant resides and/or works in the EU/EEA,
Switzerland or the United Kingdom, Section 6 of the Agreement shall be replaced
with the following:

 

Data Privacy. The Company is located at 614 McKinley Place N.E., Minneapolis,
Minnesota, U.S.A. and grants Options to acquire Shares under the Plan to
employees of the Company and its Subsidiaries, at its sole discretion. In
conjunction with the Company's grant of the Option under the Plan and its
ongoing administration of such award, the Company is providing the following
information about its data collection, processing and transfer practices, which
Participant should carefully review.

 

(a)     Data Collection, Processing and Usage. The Company and the Employer will
collect, process and use certain personal information about Participant,
specifically, Participant's name, home address, email address and telephone
number, date of birth, social security or insurance number, passport number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant's favor (“Personal Data”), for the exclusive purpose
of implementing, administering and managing the Plan. Participant's Personal
Data also may be disclosed to certain securities or other regulatory authorities
where the Company’s securities are listed or traded or regulatory filings are
made. The Company's legal basis for such disclosure of Participant's Personal
Data is to satisfy its contractual obligations under the terms of the Agreement
and this Addendum, and to comply with applicable laws, rules and regulations.

 

- 2 -

--------------------------------------------------------------------------------

 

 

(b)     Stock Plan Administrator. The Company and the Employer transfer
Participant's Personal Data to Morgan Stanley a broker firm/third party service
provider based in the United States of America and engaged by the Company to
assist with the implementation, administration and management of awards granted
under the Plan (the “Stock Plan Administrator”). In the future, the Company may
select a different Stock Plan Administrator and share Participant's Personal
Data with another company that serves in a similar manner. The Stock Plan
Administrator will open an account for Participant to receive and trade Shares
acquired under the Plan. Participant will be asked to agree to separate terms
and data processing practices with the Stock Plan Administrator, which is a
condition of Participant's ability to participate in the Plan.

 

(c)     International Personal Data Transfers. The Company and the Stock Plan
Administrator are based in the United States of America. Participant should note
that Participant's country of residence may have enacted data privacy laws that
are different from the United States of America. The Company's legal basis for
the transfer of Participant's Personal Data to the United States of America is
to satisfy its contractual obligations under the terms and conditions of this
Agreement.

 

(d)     Data Retention. Participant understand that Participant's Personal Data
will be held only as long as is necessary to implement, administer and manage
the Option and Participant's participation in the Plan. When the Company no
longer needs Participant's Personal Data, the Company will remove it from its
systems. If the Company retains Participant's Personal Data longer, it would be
to satisfy the Company's legal or regulatory obligations and the Company's legal
basis would be for compliance with applicable laws, rules and regulations.

 

(e)     Data Subject Rights. Participant understands that Participant may have
the right under applicable law to (i) access or copy Participant's Personal Data
that the Company possesses, (ii) rectify incorrect Personal Data concerning
Participant, (iii) delete Participant's Personal Data, (iv) restrict processing
of Participant's Personal Data, or (vi) lodge complaints with the competent
supervisory authorities in Participant's country of residence. To receive
clarification regarding these rights or to exercise these rights, Participant
understand that Participant can contact his or her Employer's human resources
representative.

 

Austria

 

No country-specific provisions.

 

- 3 -

--------------------------------------------------------------------------------

 

 

Belgium

 

1.     Acceptance of Option. In order for the Option to be subject to taxation
at the time of grant, Participant must affirmatively accept the Option in
writing within 60 days of the Date of Grant specified above by signing below and
returning this original executed Addendum to:

 

VP of Human Resources, Minneapolis Minnesota

 

Participant hereby accepts the Option granted by the Company on the Date of
Grant. Participant acknowledges that Participant has been advised to discuss the
acceptance of the Option and the applicable tax treatment with a financial
and/or tax advisor, and that Participant’s decision to accept the Option is made
in full knowledge.

 

Participant Signature:            _______________________________

 

Participant Printed Name:     _______________________________

 

Date of Acceptance:              _______________________________

 

If Participant fails to affirmatively accept the Option in writing within 60
days of the Date of Grant, the Option will not be subject to taxation at the
time of grant but instead will be subject to taxation on the date Participant
exercises the Option (or such other treatment as may apply under Belgian tax law
at the time of exercise).

 

2.     Undertaking for Qualifying Option. If Participant is accepting the Option
in writing within 60 days of the Date of Grant and wishes to have the Option
subject to a lower valuation for Belgium tax purposes pursuant to article 43, §6
of the Belgian law of 26 March 1999, Participant may agree and undertake to (a)
not exercise the Option before December 31 of the third (3rd) calendar year
following the calendar year in which the Date of Grant falls, and (b) not
transfer the Option under any circumstances (except upon rights Participant’s
heir might have in the Option upon Participant’s death). If Participant wishes
to make this undertaking, Participant must sign below and return this executed
Addendum to the address listed above.

 

Participant Signature:          _______________________________

 

Participant Printed Name:     _______________________________

 

3.     Payment of Option Price Limited to Cash Payment. Notwithstanding anything
to the contrary in the Agreement or the Plan, Participant shall be permitted to
pay the Option price only by means of a cash payment.

 

- 4 -

--------------------------------------------------------------------------------

 

 

Canada

 

1.     No Exercise by Using Previously Owned Shares. Notwithstanding anything in
the Agreement or the Plan to the contrary, if Participant is a resident in
Canada, Participant shall be unable to use previously-owned Shares to pay the
exercise price of the Option.

 

2.     Consent to Receive Information in English. To the extent Participant is
resident in Quebec, the parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be written in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés ou procédures
judiciaires intentées, en vertu du, ou liés directement ou indirectement, au
présent Contrat.

 

3.     Data Privacy. The following provision supplements Section 6 of the
Agreement:

 

Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of
Participant’s awards under the Plan. Participant further authorizes the Company,
its Subsidiaries, and the stock plan administrator to disclose and discuss
Participant’s participation in the Plan with their respective advisors.
Participant further authorizes the Company and its Subsidiaries to record such
information and to keep such information in his or her employee file.

 

China

 

1.     Option Conditioned on Satisfaction of Regulatory Obligations. If
Participant is a national of the People’s Republic of China (“PRC”), the grant
of the Option is conditioned upon the Company securing all necessary approvals
from the PRC State Administration of Foreign Exchange to permit the operation of
the Plan and the participation of PRC nationals employed by the Employer, as
determined by the Company in its sole discretion.

 

2.     Mandatory Full Cashless Exercise. Notwithstanding anything in the
Agreement or the Plan to the contrary, the Option may be exercised only by using
the Broker-Assisted Cashless Exercise method as provided in Section 3(b)(iv) of
the Agreement.

 

3.     Exchange Control Restrictions. Participant understands and agrees that,
if Participant is subject to exchange control laws in China, Participant will be
required to repatriate immediately to China the proceeds from the sale of any
Shares acquired under the Plan. Participant further understands that such
repatriation of sale proceeds must be effected through a special bank account
established by the Company with a financial institution in China and Participant
hereby consents and agrees that proceeds from the sale of Shares acquired under
the Plan may be transferred to such account by the Company on Participant's
behalf prior to being delivered to Participant and that no interest shall be
paid with respect to funds held in such account. Sale proceeds may be paid to
Participant in U.S. dollars or local currency at the Company’s discretion. If
the sale proceeds are paid to Participant in U.S. dollars, Participant
understands that Participant must establish and maintain a U.S. dollar bank
account in China so that the proceeds may be deposited into such account. If the
sale proceeds are paid to Participant in local currency, Participant
acknowledges that the Company is under no obligation to secure any particular
exchange conversion rate and that the Company may face delays in converting the
sale proceeds to local currency due to exchange control restrictions.
Participant agrees to bear any currency fluctuation risk between the time the
shares of Common Stock are sold and the net proceeds are converted into local
currency and distributed to Participant. Participant further agrees to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.

 

- 5 -

--------------------------------------------------------------------------------

 

 

4.     Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses Participant may incur or suffer resulting
from the enforcement of the terms of this section or otherwise from the
Company’s operation and enforcement of the terms of the Plan, the Agreement and
this Addendum, and the Option in accordance with Chinese law including, without
limitation, any applicable rules, regulations, requirements and approvals issued
by the State Administration of Foreign Exchange.

 

Czech Republic

 

No country-specific provisions.

 

Denmark

 

1.     Danish Stock Option Act. Notwithstanding anything in the Agreement or the
Plan to the contrary, the treatment of the Option upon Participant’s termination
of employment with the Company or any Subsidiary, as applicable, shall be
governed by the Danish Stock Option Act, as in effect at the time of
Participant’s termination (as determined by the Committee in its discretion in
consultation with legal counsel). By accepting the Option, Participant
acknowledges that he or she has received a Danish translation of an Employer
Statement, which is being provided to comply with the Danish Stock Option Act.

 

Finland

 

No country-specific provisions.

 

France

 

1.     Option Not Tax-Qualified. The Option is not intended to qualify for
specific tax or social security treatment in France.

 

2.     Consent to Receive Information in English. By accepting the Option,
Participant confirms having read and understood the Plan, the Agreement and this
Addendum, including all terms and conditions included therein, which were
provided in the English language. Participant accepts the terms of those
documents accordingly.

 

- 6 -

--------------------------------------------------------------------------------

 

 

Consentement afin de Recevoir des Informations en Anglais

 

En acceptant les Options d’Achat d’Actions, le Participant confirme avoir lu et
compris le Plan, le Contrat et la présente Annexe, en ce compris tous les termes
et conditions y relatifs, qui ont été fournis en langue anglaise. Le Participant
accepte les dispositions de ces documents en connaissance de cause.

 

Germany

 

No country-specific provisions.

 

Hong Kong

 

1.     Sale Restriction. Shares received at exercise are accepted as a personal
investment. If, for any reason, the Option vests and becomes exercisable and the
Option is exercised and Shares are issued to Participant (or Participant’s
heirs) within six (6) months of the Date of Grant, Participant (or Participant’s
heirs) agrees that he or she will not dispose of any such Shares prior to the
six (6)-month anniversary of the Date of Grant.

 

2.     Securities Law Notice. WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong. Participant is advised
to exercise caution in relation to the offer. If Participant is in any doubt
about any of the contents of this document, Participant should obtain
independent professional advice. Neither the offer of Options nor the issuance
of Shares upon exercise of the Options constitutes a public offering of
securities under Hong Kong law and is available only to employees of the Company
and its Subsidiaries. The Agreement, including this Addendum, the Plan and other
incidental communication materials distributed in connection with the Options
(i) have not been prepared in accordance with and are not intended to constitute
a “prospectus” for a public offering of securities under the applicable
securities legislation in Hong Kong and (ii) are intended only for the personal
use of each eligible employee of the Company or its Subsidiaries and may not be
distributed to any other person.

 

3.     Nature of Plan. The Company specifically intends that the Plan will not
be an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

 

Hungary

 

No country-specific provisions.

 

India

 

1.     Mandatory Full Cashless Exercise. Notwithstanding anything in the
Agreement or the Plan to the contrary, the Option may be exercised only by using
the Broker-Assisted Cashless Exercise method as provided in Section 3(b)(iv) of
the Agreement.

 

- 7 -

--------------------------------------------------------------------------------

 

 

Italy

 

1.     Mandatory Full Cashless Exercise. Notwithstanding anything in the
Agreement or the Plan to the contrary, the Option may be exercised only by using
the Broker-Assisted Cashless Exercise method as provided in Section 3(b)(iv) of
the Agreement.

 

2.     Plan Document Acknowledgement. In accepting the Option, Participant
acknowledges that he or she has received a copy of the Plan and the Agreement
and has reviewed the Plan and the Agreement (including this Addendum), in their
entirety and fully understands and accepts all provisions of the Plan and the
Agreement (including this Addendum). Participant further acknowledges that he or
she has read and specifically and expressly approves the following provisions of
the Agreement: Section 4: Tax Obligations; Section 6: Nature of Grant; Section
8(m): Governing Law; Section 8(q): Addendum; Section 8(r): Imposition of Other
Requirements; and the Data Privacy provisions for the European Union reflected
above..

 

Japan

 

No country-specific provisions.

 

Korea

 

No country-specific provisions.

 

Luxembourg

 

No country-specific provisions.

 

Netherlands

 

1.     Waiver of Termination Rights. As a condition to the grant of the Option,
Participant hereby waive any and all rights to compensation or damages as a
result of the termination of Participant's employment with the Company and the
Employer for any reason whatsoever, insofar as those rights result or may result
from (a) the loss or diminution in value of such rights or entitlements under
the Plan, or (b) Participant ceasing to have rights under or ceasing to be
entitled to any Option under the Plan as a result of such termination.

 

Poland

 

No country-specific provisions.

 

Singapore

 

1.     Securities Law Notice. The grant of the Option is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made to Participant with
a view to the underlying Shares being subsequently offered for sale to any other
party. The Plan has not been, and will not be, lodged or registered as a
prospectus with the Monetary Authority of Singapore. Participant should note
that the Options are subject to section 257 of the SFA and Participant should
not make (i) any subsequent sale of the Shares in Singapore or (ii) any offer of
such subsequent sale of the Shares subject to the Option in Singapore, unless
such sale or offer is made after six (6) months from the Date of Grant or
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the SFA. The Shares are currently traded on the NASDAQ
Stock Market LLC, which is located outside of Singapore, under the ticker symbol
“TECH” and Shares acquired under the Plan may be sold through this exchange.

 

- 8 -

--------------------------------------------------------------------------------

 

 

Spain

 

1.     Nature of Option. The following provision supplements Section 6 of the
Agreement:

 

In accepting the grant of the Option, Participant acknowledges that he or she
consents to participation in the Plan and has received a copy of the Plan.

 

Participant understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant Options under the Plan to
individuals who may be employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any Options will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis.
Consequently, Participant understands that the Option is granted on the
assumption and condition that the Option and the Shares issued upon exercise of
the Option shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries) and shall not be considered a mandatory
benefit, or salary for any purposes (including severance compensation) or any
other right whatsoever.

 

Further, Participant understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Agreement, the Option will be
cancelled without entitlement to any Shares if Participant’s employment is
terminated for any reason, including, but not limited to: resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, or under Article 10.3 of Royal
Decree 1382/1985. The Committee, in its sole discretion, shall determine the
date when Participant’s employment has terminated for purposes of the Option.

 

Participant understands that this Option grant would not be made to Participant
but for the assumptions and conditions referred to above; thus, Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of, or right to, the Option shall be null and void.

 

Sweden

 

1.     Tax Obligations. The following provision supplements Section 4 of the
Agreement:

 

Without limiting the Company's and the Employer's authority to satisfy their
withholding obligations for Tax-Related Items as set forth in Section 4 of the
Agreement, in accepting the grant of Option, Participant authorizes the Company
and/or the Employer to withhold Shares or to sell Shares otherwise deliverable
to Participant upon exercise to satisfy Tax-Related Items, regardless of whether
the Company and/or the Employer have an obligation to withhold such Tax-Related
Items.

 

- 9 -

--------------------------------------------------------------------------------

 

 

Switzerland

 

1.     Securities Law Notice. Neither the Agreement, the Addendum nor any other
materials relating to the Option (i) constitutes a prospectus according to
article 35 et seq. of the Swiss Federal Act on Financial Services ("FinSA"),
(ii) may be publicly distributed nor otherwise made publicly available in
Switzerland to any person other than an employee of the Company, or (iii) has
been or will be filed with, approved or supervised by any Swiss reviewing body
according to article 51 of FinSA or any Swiss regulatory authority, including
the Swiss Financial Market Supervisory Authority (FINMA).

 

Taiwan

 

No country-specific provisions.

 

United Kingdom

 

1.     Tax Obligations. The following provision supplements Section 4 of the
Agreement:

 

Without limitation to Section 4 of the Agreement, Participant hereby agrees that
Participant is liable for all Tax Related-Items and hereby covenants to pay all
such Tax Related-Items, as and when requested by the Company, or if different,
the Employer, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority). Participant also hereby agrees to
indemnify and keep indemnified the Company and, if different, the Employer,
against any Tax Related-Items that they are required to pay or withhold, or have
paid or will pay to HMRC (or any other tax authority or any other relevant
authority) on Participant’s behalf.

 

Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant may not be able to indemnify the Company or the Employer for the
amount of any income tax not collected from or paid by Participant, as it may be
considered a loan. In this case, the amount of any uncollected amounts may
constitute a benefit to Participant on which additional income tax and National
Insurance Contributions may be payable. Participant will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for paying the Company or the Employer
for the value of any National Insurance Contributions due on this additional
benefit, which the Company or the Employer may recover by any of the means
referred to in Section 6(d) of the Agreement.

 

- 10 -

--------------------------------------------------------------------------------

 

 

2.     Exclusion of Claim. Participant acknowledges and agrees that Participant
will have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Participant ceasing to have rights under or to be
entitled to the Option, whether or not as a result of termination of employment
(whether such termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Option. Upon the grant of the Option,
Participant shall be deemed to have waived irrevocably such entitlement.

 

 

 

*********************

 

 

 

- 11 -